Citation Nr: 1827432	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for an acquired psychiatric disability, to include depression.

3. Entitlement to service connection for an eye disability.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD).

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  He has confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

These matters previously came before the Board in June 2017, at which time they were remanded for further development.  Also remanded at that time were the issues of entitlement to service connection for hypertension and erectile dysfunction.  In March 2018, a rating decision granted the claims for hypertension and erectile dysfunction.  As that constitutes a complete grant of the issues claimed, they are no longer associated with the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's mild aortic atherosclerosis with history of myocardial infarction is less likely than not related to any in-service herbicide exposure; it has not been caused or aggravated by his service-connected diabetes mellitus.

2. Refractive error is a congenital defect and therefore not eligible for service-connection.

3. The Veteran's early senile cataracts, nasal pterygium, blepharitis, and dry eye are not the result of or aggravated by his service-connected diabetes mellitus.

4. The Veteran's acquired psychiatric disability developed approximately 30 years prior to his diabetes diagnosis; it is less likely than not worsened by his service-connected diabetes mellitus.   

5. The Veteran's GERD is less likely than not the result of herbicide exposure during active service; it has not bene caused or aggravated by his service-connected diabetes mellitus.  

6. The Veteran's service connected disabilities do not preclude sedentary employment.


CONCLUSIONS OF LAW

1. The criteria for service connection of a heart disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

2. The criteria for service connection of an eye disability, claimed as loss of vision, have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.9 (2017).  

3. The criteria for service connection of an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

4. The criteria for service connection of GERD have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

5. The criteria for TDIU have not been met.  See 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in September 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for an acquired psychiatric disability, GERD, a heart disability, and an eye disability.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

Further, if a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as ischemic heart disease, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2017).  

The Board finds that the claims should be denied.  It will address each claim individually.

A. Heart Condition

The Veteran was afforded a VA examination in September 2009.  At that time he was diagnosed with mild aortic atherosclerosis, with a history of myocardial infarction.  He has conceded herbicide exposure during active service and is presently service-connected for diabetes mellitus, type II.

At the outset, the Board takes notice that the Veteran's diagnoses do not fall under the umbrella of "ischemic heart disease" and therefore presumptive service connection cannot be granted based on herbicide exposure.  Nonetheless, a claimant who suffers from a disability that is not listed among those for which presumptive service connection is afforded based on exposure to herbicides is not precluded from establishing service connection for such a disability when the evidence shows proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

The September 2009 heart examination gave a diagnosis of aortic atherosclerosis, with a history of myocardial infarction.  When asked to opine as to whether that disability was caused by or related to the Veteran's diabetes mellitus, the examiner stated that he claimed a history of myocardial infarction in his 40's, but myocardial perfusion and EKG were normal.  He was not diagnosed with diabetes until 2006, therefore the heart condition preceded his diabetes diagnosis, and therefore, the diabetes could not have caused his heart condition.

In March 2012, a new VA examination was conducted.  The diagnosis given was history of myocardial infarction.  That examination report did not include any opinion regarding possible etiology of the Veteran's heart disability.    

Because the available examination reports did not address all possible theories of service connection, the Veteran was afforded a new examination in July 2017, per the Board's prior remand orders.  The diagnosis of acute, subacute, or old myocardial infarction was confirmed.  The examiner took a complete history from the Veteran, including his own reported medical history, and noted his various other diagnoses, including his service-connected diabetes and hypertension.  The examiner then stated that the Veteran's mild aortic atherosclerosis and history of myocardial infarction warless likely than not incurred in service, or caused by his conceded herbicide exposure.  In support of this opinion the examiner stated that the Veteran's service treatment records were silent for diagnosis or treatment of nay heart condition.  There was no evidence of a heart condition within one year of separation from service.  In fact, his myocardial infarction did not occur until he was at least 40 years old, more than 15 years after separation.  The examiner also noted that his various imaging studies and EKGs over the years fail to show any evidence if ischemic heart disease, nor evidence of an old myocardial infarction.

The examiner also stated that his heart condition was less likely than not related to or worsened by his service-connected diabetes mellitus.  She stated that the Veteran was diagnosed with diabetes in 2006, after his  myocardial infarction.  The aortic atherosclerosis reported by chest x-ray is an age related process.  Given that his myocardial perfusion studies in 2009 and 2017 were reported as normal, as well as his EKGs, it was less likely that his diabetes aggravated his heart disability.

The Board finds this opinion to be persuasive.  It was rendered by a medical doctor, following a physical examination and review of the entire medical record and history, and was supported by a discussion of the facts in evidence and known medical principles.  

The Board does recognize a July 2009 opinion by a private physician, Dr. N.O., which notes his history of myocardial infarction and then states that "there is evidence relating a group of conditions to herbicides in service, among them type II diabetes mellitus, so it is more probable than not that all of his medical conditions are related to his diabetes and in consequence service connected.  The Board finds this opinion to be less persuasive than the 2017 VA examiner's opinion.  Particularly, this opinion is based exclusively on a link between diabetes and herbicides, but does not provide any rationale for how his myocardial infarction may be linked to that condition.  A myocardial infarction is an entirely different pathology from diabetes mellitus, type II.  Merely stating that all disabilities should be linked to herbicide exposure because a few have been granted presumptive service connection is an inadequate opinion because it does not actually address any causal nexus on either a direct or secondary basis.  As such, the Board finds this opinion less persuasive in this matter and inadequate to overcome the opinion provided by the 2017 examiner.

In light of the above, the Board finds that the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

B. Eye Disability

The Veteran has filed a claim for vision loss.  He has a present diagnosis of refractive error, bilateral nasal pterygium, bilateral incipient senile cataracts, and suspected glaucoma.  He asserts that his vision loss is due to his service-connected diabetes mellitus.

At the outset, the Board has reviewed the Veteran's service treatment records and found no evidence of any injury, illness, or incident to which his vision loss may be etiologically linked.  Therefore, service connection on a secondary basis to his diabetes mellitus is the only available path to service connection for vision loss.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation. See 38 C.F.R. §§ 3.303 (c), 4.9 (2017). In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9; VA Manual M21-1, Part IV.ii.2.B.6.a (Apr. 19, 2018).  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In September 2009, the Veteran was afforded a VA examination which diagnosed refractive error, bilateral nasal pterygium, bilateral incipient senile cataracts, and suspected glaucoma.  The examiner noted the Veteran's diabetes mellitus and stated that the Veteran's loss of vision was caused by or a result of his refractive error.  As noted above, refractive error is a congenital defect which is not eligible for service connection.  The examiner then stated that the loss of vision, including cataracts, is not caused by or a result of his service-connected diabetes.

In November 2014, a new VA examination was conducted.  That examination also diagnosed early senile cataracts, nasal pterygium, and blepharitis.  Dry eye was also noted.  Following a physical examination of the Veteran's eyes, the examiner stated that vision loss is due to senile cataracts and refractive error.  The examination revealed no evidence of diabetic retinopathy.  His early senile cataracts were age-expected lens changes, and the Veteran still had excellent corrected visual acuity, which was not secondary to diabetes mellitus.  Nasal pterygia, blepharitis and dry eye were also not secondary to diabetes mellitus.  The examiner concluded that none of his vision issues were the result of his diabetes.

Finally, in June 2017, a new examination was conducted per the Board's remand orders.  Diagnoses given were early senile cataracts, nasal pterygium, blepharitis, and dry eye.  The examiner took a detailed history and report of symptoms from the Veteran, noting a history of diabetes mellitus, hypertension, hypercholesterolemia, and pancreatic adenocarcinoma.  The Veteran denied a history of neither ocular surgery nor retinal laser treatment.  He denied using any eyedrops.  He reported progressive vision loss, requiring eyeglasses for far and near vision.  The examiner found no evidence of diabetic changes, but diagnosed early bilateral cataract, bilateral symptomatic pterygium, and refractive error.  The examiner reiterated the opinion from November 2014.  She then stated that the Veteran's eye conditions have not been aggravated by his service-connected diabetes mellitus, type II.  Specifically, senile cataracts have not occurred at an earlier age than expected by natural progression, or at a faster rate than expected.  At the time of examination, he had visual acuity of 20/25 in both eyes.  Pterygium are non-malignant, slow growing proliferations of conjunctival tissue in the eye, which extend over the cornea, usually sue to long-term exposure to sunlight, especially ultraviolet rays, wind and chronic eye irritation from dry, dusty conditions.  Diabetes is not a cause of or aggravating factors of pterygia.  Finally, she noted that blepharitis is an inflammation along the edge of the eyelids, most often caused by an infection.  Diabetes is not a known cause or aggravating factor of blepharitis.  Diabetes was also not known to be a causal or aggravating factor for dry eye.

The Board has reviewed the Veteran's private treatment records and found no evidence which would link his present eye diagnoses to his service-connected diabetes mellitus.

In light of the above, the Board must deny the claim.  Service connection cannot be granted for a refractive error, and to the extent that he has other diagnoses, they have been found to be either age related natural occurrences or related to pathologies other than diabetes mellitus.  In fact, there is no evidence in the record of any diabetic involvement with his vision, to include diabetic retinopathy.  The opinions of record were rendered by a surgical ophthalmologist and supported by evidence in the record and citation to known medical principles.  As such, the Board finds the opinions persuasive.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

C. Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression.  At the outset, the Board notes that there is no evidence of a psychiatric disability in his service treatment records to which the present diagnosis may be linked.  Rather, the Veteran asserts his psychiatric disorder is the result of his service-connected diabetes mellitus.

In September 2009, the Veteran was afforded a VA examination in connection with his claim.  At that time, the examiner diagnosed depression, not otherwise specified, with alcohol abuse.  The examiner took a detailed history from the Veteran, including a review of his significant medical records dating back to service, and concluded that it was less likely than not that his depression was the result of his diabetes.  Particularly, the examiner noted that records from 1974 indicated a diagnosis of a chronic nervous condition/anxiety disorder, five years after separation.  His service treatment records were silent for any psychiatric issues.  He appeared to be diagnosed with diabetes by VA in 2008, but the Veteran reported elevated glucose about two years earlier, meaning 2006.  Therefore, the evidence shows that the Veteran's mental disorder was present and treated for a considerable number of years prior to his diabetes diagnosis.  Therefore, there is no etiological link between the two disabilities.

In June 2017, a new examination was conducted per the Board's remand request, so that an aggravation opinion could be provided.  At that time the examiner diagnosed an unspecified insomnia disorder, recognizing the prior depression diagnosis but stating that symptoms are not sever enough to either interfere with occupational and social functioning or to require continuous medication.  Particularly, the Veteran denied taking any psychotropic medication at the present and denied any VA or private psychiatric treatment.  He reported that the last time he saw a psychiatrist was five years earlier and could not remember the treating provider's name.  He presented as well-developed and well-nourished with adequate hygiene.  He was spontaneous would stabilized eye contact and showed no evidence of psychomotor retardation.  He was in full contact with reality.  He reported some recent memory difficulties but otherwise cognitive functions were preserved.  No symptoms beyond sleep difficulties were reported during the examination.  The examiner then stated that the Veteran's present psychiatric diagnosis was less likely than not caused by or incurred in service.  This statement was based on the lack of evidence of psychiatric complaints during military service and no recent or current medical evidence of psychiatric intervention in the record.  As to whether the Veteran's diabetes and related disabilities caused or aggravated his depressive symptoms, the examiner stated that this was less likely than not the case.  Particularly, she noted that there is no evidence in the literature of a direct physiological consequence between the Veteran's service-connected conditions and a depressive disorder.  Particularly, in this case, the Veteran's diabetes was not diagnosed until 2008, and there is no current evidence of recent or current psychiatric treatment or crisis intervention.  As such, any link between the Veteran's neuropsychiatric condition and his diabetes mellitus and its various symptoms cannot be found, either in terms of direct causation or aggravation.  

The Board has reviewed the other medical evidence of record and finds, while it does  document treatment for depression, those records do not provide any possible etiological conclusions as to the cause or aggravating factors of this disability.  

The Board also recognizes a July 2009 opinion by a private physician, Dr. N.O., which notes his history of depression and then states that "there is evidence relating a group of conditions to herbicides in service, among them type II diabetes mellitus, so it is more probable than not that all of his medical conditions are related to his diabetes and in consequence service connected.  The Board finds this opinion to be less persuasive than the VA examiner's opinions.  Particularly, this opinion is based exclusively on a link between diabetes and herbicides, but does not provide any rationale for how his depression may be linked to that condition.  Merely stating that all disabilities should be linked to herbicide exposure because a few have been granted presumptive service connection is an inadequate opinion because it does not actually address any causal nexus on either a direct or secondary basis.  As such, the Board fins the opinion less persuasive in this matter.

In short, the Veteran's psychiatric disorder has not been found to be caused by his service-connected diabetes mellitus as it pre-dated his diagnosis of that disability by approximately 30 years.  There is no evidence in the record indicating that his depression has been aggravated or otherwise worsened by that disability.  As such, service connection should be denied.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

D. GERD

The Veteran has a present diagnosis of GERD, which he asserts is due to his service-connected diabetes mellitus, type II.  At the outset, the Board has reviewed the Veteran's service treatment records and found no evidence of any in-service illness or diagnosis to which his present GERD may be linked.  

The Veteran was afforded a VA examination in connection with his claim in September 2009.  Following a thorough examination, he was diagnosed with GERD.  The examiner then stated that the medical literature was reviewed regarding the etiology of GERD and diabetes mellitus.  Both are different medical conditions with different pathophysiological mechanisms, not etiologically related between them.  

In September July 2017, a new examination was conducted to obtain an aggravation opinion, per the Board's remand instructions, as well as a direct service connection opinion regarding any nexus to herbicide exposure.  The examiner confirmed the diagnosis of GERD.  Gastric ulcer (resolved) and helicobacter pylori (resolved) were also diagnosed, with a normal stomach was found on examination.   The examiner reviewed the entire claims file and concluded that the Veteran's GERD was less likely than not incurred in or caused by service, to include any herbicide exposure.  The examiner supported this opinion by stating that the Veteran's service treatment records and available medical records are in accordance with onset of GERD many years after service (gastric ulcer in 1990, GERD in 2006, and helicobacter pylori in 2009).  Both stomach conditions were treated and resolved.  Further, GERD is not in the list of presumptive conditions related to herbicide exposure, and the significant passage of time between service and diagnosis indicated that the two were not related.  The examiner also stated that the Veteran's GERD was less likely than not related to or aggravated by his service-connected diabetes mellitus.  Particularly, the examiner noted that the Veteran did not have symptoms such as gastroparesis, which means that his GERD cannot be attributed to his diabetic condition.  Further, the medical literature does not support a finding that diabetes causes GERD.  Likewise, the examiner stated that there was no evidence that the Veteran's GERD had been aggravated in general, rather it had followed its natural course over the years since its origin in 2006.  

The Board does acknowledge the July 2009 opinion by a Dr. N.O., which notes his diagnosis of GERD and then states that "there is evidence relating a group of conditions to herbicides in service, among them type II diabetes mellitus, so it is more probable than not that all of his medical conditions are related to his diabetes and in consequence service connected.  The Board finds this opinion to be less persuasive than the VA examiner's opinions.  Particularly, this opinion is based exclusively on a link between diabetes and herbicides, but does not provide any rationale for how his GERD may be linked to that condition or exposure.  Merely stating that all disabilities should be linked to herbicide exposure because a few have been granted presumptive service connection is an inadequate opinion because it does not actually address any causal nexus on either a direct or secondary basis.  Further, to the extent that the 2017 VA examiner found no evidence of any aggravation at all, nor any symptoms which might be linked to diabetic gastroparesis.  As such, the Board finds the private opinion less persuasive in this matter than the 2017 VA examiner's opinion.  The 2017 VA opinion considered and discussed the Veteran's complete medical record, and cited to medical treatise evidence and known medical principles in support of its conclusions.  Thus, the Board finds it more persuasive in this matter.  

The Board has reviewed the remaining evidence of record, which confirms a diagnosis of and treatment for GERD, but does not address the deficient criteria for service connection- namely a nexus to either service or his present diabetes mellitus.  As such, the Board must conclude that the criteria for service connection have not been met and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Total Disability

The Veteran seeks a total disability rating based on individual unemployability (TDIU).  

A Veteran will be entitled to TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (2017).

To qualify for a total rating for compensation purposes on a schedular basis, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities-provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

The Board finds that the claim should be denied.

As an initial matter, the Veteran is rated as a combined 80 percent disabled, with a single 40 percent disability rating for sensory neuropathy of the right upper extremity, effective October 15, 2014.  Therefore, the Veteran meets the criteria for TDIU from that date forward.  

The Veteran is presently service connected for diabetes mellitus, type II, with hypertension, nephropathy and erectile dysfunction; right upper extremity sensory neuropathy; and bilateral sensorimotor, axonal and demyelinating peripheral neuropathy of the lower extremities.  

Following the Veteran's initial claim of TDIU, VA sent a letter requesting he provide employment information, and included a copy of VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  The Veteran did not respond to that request, and to date, VA has not been able to secure his employment history.  However, his medical records do indicate that he has been unemployed for the duration of the period for which he is eligible for TDIU.

Correspondence from the Social Security Administration indicates that the Veteran has been in receipt of disability benefits since 1978.  However, the disabilities for which the Veteran is service connected were not diagnosed until approximately 2006 to 2008, many years after service.  Subsequent notice from the Social Security Administration has indicated that further evidence, to include medical records, are not available for the Veteran.  

Turning to the disabilities for which he has been granted service connection, the medical evidence of record reflects that the Veteran's diabetes requires an oral hypoglycemic agent and restricted diet only.  There is no evidence of restriction of activities, he has not lost strength as a result of his diabetes, nor is there any evidence of major interruptions in his activities of daily living, to include any hospitalizations for that disability.  

The Veteran's right upper extremity neuropathy has been found to be "moderate" at most.  Here, the Board finds the October 2014 VA examination to be of particular note as it shows moderate pain, paresthesias and/or dysthesia, and numbness, which precludes repetitive use of the extremity over time.  However, strength and reflexes remain normal, and he was not found to be precluded from regular, albeit non-repetitive, use of the extremity.  

The Veteran's bilateral lower extremity peripheral neuropathy has also been found to be moderate in nature at most.  In October 2014, he was afforded a VA examination which found some increased symptoms, such as pain, paresthesias and/or dysthesia, and moderate numbness.  Strength remained normal.  Deep tendon reflexes were normal.  There was some decreased light touch testing in the ankles and toes, but position sense was normal.  The examiner opined that his bilateral peripheral neuropathy of the lower extremities would impact his ability to obtain and maintain employment only in that he could not perform prolonged walking or climbing of stairs.  

In light of the above, the Board must conclude that the Veteran's service connected disabilities do not preclude employment.  His diabetes mellitus has resulted in no physical limitations, and his various neuropathies have limited repetitive movements in the upper extremity, and prolonged waling or climbing of stairs, in the lower extremities, although no going so far as to entirely preclude such actions.  As such, the Board finds that the Veteran is capable of sedentary employment.

The Board does acknowledge that adjudication of a claim for TDIU should include consideration of the Veteran's employment and educational history, but notes that such consideration is difficult in this matter.  The Veteran has been given multiple opportunities since September 2009 to respond to VA's request for educational and employment history, but has not responded to those requests.  While VA does have a duty to assist a veteran in developing a claim, a claimant also has a duty to assist and cooperate with VA in developing evidence.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The Veteran's failure to respond to VA's request for educational and employment history has prevented the Board from determining whether he is or is not capable of sedentary employment based on his factual history.  However, the Board does take observation that the Veteran was afforded a psychiatric opinion in July 2017 which found mild symptoms as best, and which were not severe enough to interfere with occupational and social functioning.  At that time, the Veteran reported having worked construction jobs until 1985 when he retired due to his non-service-connected heart condition.  Upon examination he presented as alert and aware of the circumstances of the examination with no break from reality and no evidence of any psychomotor retardation or agitation.  His cognitive functions were preserved and he was fully oriented.  His only symptom reported at the time was sleep impairment.  He was found to be capable of managing his own financial affairs.  As such, the Board must conclude that he is capable of some type of sedentary employment, and that such employment is not precluded in entirety by his service-connected disabilities.  

Finally, the Board does acknowledge the July 2009 letter from Dr. N.O., but finds that letter less than probative of the issue on appeal.  Although the private physician found clear impairment in functional status and quality of life, that opinion dealt with a number of disabilities which are not presently service-connected, including GERD, depression, back problems, and a heart disability.  As such, it does not persuade the Board that the Veteran's service-connected diabetes and neuropathies alone render him unemployable.

In consideration of the above, the Board finds that TDIU should be denied.  In doing so, the Board acknowledges the Veteran's assertions that his service-connected disabilities impair his functioning to some degree.  In fact, it is for that very reason that service connection was established and compensable ratings assigned in the first place; however, the evidence of record reflects that the Veteran's disabilities only interfere with physical activities, and do not preclude sedentary employment.  As such, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection of a heart disability is denied.

Service connection of an eye disability is denied.

Service connection of an acquired psychiatric disability is denied.

Service connection of GERD is denied.

TDIU is denied.




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


